United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, Warner Robins, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0381
Issued: July 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 12, 2018 appellant filed a timely appeal from a November 5, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 5, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right hand injury
in the performance of duty, as alleged.
FACTUAL HISTORY
On August 16, 2018 appellant, then a 53-year-old sheet metal worker, filed an occupational
disease claim (Form CA-2) alleging that she sustained a right hand injury when performing
repetitive duties including drilling downward for long periods of time, and using rivet guns,
hydraulic tools, and power tools, while in the performance of duty. She indicated that she first
became aware of her condition on August 7, 2018, and realized its relationship to her federal
employment on August 10, 2018. On the reverse side of the claim form, the employing
establishment noted that appellant stopped work on August 10, 2018 and returned to work that
same day, at which time she was placed on “desk work.”
In a report dated August 10, 2018, Dr. Sean I. Moore, Board-certified in public health and
general preventative medicine, indicated that appellant could return to work with temporary
medical restrictions of desk work only, minimal use of right hand, no climbing, and no lifting over
five pounds.
On August 16, 2018 OWCP received a position description for a sheet metal worker.
According to the position description, the sheet metal work position required the use and
maintenance of tools, including basic hand and power tools, such as hammers, chisels, hand snips,
band and circle saws, squaring shears, seamers, bar folder, brakes, and stakes.
In a development letter dated August 21, 2018, OWCP advised appellant of the factual and
medical deficiencies of her claim. It provided a questionnaire for her completion to establish the
employment factors alleged to have caused or contributed to her medical condition, and requested
a medical report with a diagnosis from her attending physician explaining how and why her federal
work activities caused, contributed to, or aggravated her medical condition. OWCP afforded
appellant 30 days to submit the necessary evidence.
In a development letter of even date, OWCP informed the employing establishment of
appellant’s claim. It requested that it submit comments from a knowledgeable supervisor
regarding the accuracy of appellant’s statement, a description of her tasks that resulted in the
exposure or contact, and a copy of her position description.
In three reports dated August 10, 15, and 20, 2018, Dr. Moore indicated that appellant
complained of severe pain in her right hand and had related her employment duties as a sheet metal
worker. He noted in the history portion of the August 10, 2018 report that appellant attributed her
right hand condition to “drilling downwards for long periods of time. Appellant also uses rivet
guns, hydraulic and power tools all day.” Dr. Moore included a similar history in his August 20,
2018 report. He diagnosed “other soft tissue disorders related to use, overuse, and pressure, right
hand,” and noted right hand pain. Dr. Moore related that appellant could return to work with
temporary medical restrictions of desk work only.

2

By decision dated November 5, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the injury or events occurred in the
performance of duty, as alleged. It concluded, therefore, that the requirements had not been met
to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.7
An injury does not have to be confirmed by an eyewitness in order to establish the fact that
an employee sustained an injury while in the performance of duty. However, the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.8 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged injury
and failure to obtain medical treatment may cast serious doubt on an employee’s statements in
determining whether he or she had established a prima facie claim for compensation. However,
an employee’s statement alleging that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong and persuasive evidence.9

3

Supra note 1.

4

M.S., Docket No. 18-1554 (issued February 8, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P.,
59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

M.S., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E.
Chadden, Sr., 40 ECAB 312 (1988).
6
C.L., Docket No. 19-0042 (issued April 17, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

C.L., id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

M.S., supra note 5; see B.B., Docket No. 12-0165 (issued July 26, 2012); Mary Jo Coppolino, 43 ECAB
988 (1992).
9

Id.

3

ANALYSIS
The Board finds that this case is not in posture for decision.
The evidence of record supports that her job duties as a sheet metal worker required that
she repetitively use various hand-held tools. On the Form CA-2, appellant indicated that her job
duties required her to drill downward for long periods of time, using rivet guns, hydraulic tools,
and power tools all day. She further noted pain and swelling in her right hand two days prior to
the filing of her claim. Dr. Moore’s August 10 and 20, 2018 reports also contained a description
of appellant’s employment duties which were substantially similar to those she provided on the
claim form.
In addition, in the August 21, 2018 development letter, OWCP requested that the
employing establishment provide comments from a knowledgeable supervisor on the accuracy of
statements provided on the Form CA-2; however, no additional evidence was received. The Board
thus finds that the evidence is undisputed that appellant’s work duties as a sheet metal worker
included performing repetitive activities, with various hand tools, using her right hand.10
As appellant has established factors of her federal employment, OWCP must base its
decision on an analysis of the medical evidence. The case will therefore be remanded to OWCP
to analyze and develop the medical evidence of record.11 After this and other such further
development as deemed necessary, OWCP shall issue a de novo decision on the merits of this
claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

10

Id.

11

See D.K., Docket No. 17-0115 (issued June 1, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the November 5, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this opinion.
Issued: July 16, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

